Case 20-10343-LSS Doc 2867-1 Filed 05/03/21 Page 1of2

Apmil 27, 2021
AY -2 ANU: 4O
Justice Lauri Selber Silverstein
BSA Bankruptcy Case
824 Market Street
6" Floor
Wilmington, DE 19801

RE: Claim Numbefii

Dear Justice:

My name is i | am 64 years old and | am still dealing with

issues which I| feel manifested as a result of being molested by my Scout Leader when I was
around 10 years old. I grew up in a small town in Mississippi during a time when actions by
adults were never questioned by children. Children were supposed to be seen and not heard. My
father was a strict disciplinarian. I never told my father about the experiences I suffered at the
hands of my Scout Leader because I feared I would not be believed and if I was to avoid
punishment, I knew I would have to keep this humiliation and guilt to myself. You see, as a
child I was taught to respect all adults because they would always do only what was right fora
child. So, I believed the shame I felt because of these experiences must be my fault and it was
something all children went through. | never told my mother about these experiences etther. My
father ruled the roost so maybe it was fear on her part that caused me feel she would not be of
help to me and that telling her would probably only cause disharmony in the family. For
whatever reason, I was never able as a child to tell either of my parents about what was
happening to me.

As an adolescent, | became rebellious. I was not a good student, my grades suffered. I was a
confused and lost boy, never sure where my reckless nature came from. As I grew into a
teenager, my defiance only became worse. I was constantly in trouble in one form or another. In
my early teens I began a long road of drug abuse. I dropped out of school in the 11" grade and
joined the military. I have gone through two divorces. I could never seem to get things right in
my head to be the kind of person (husband/father) to those who loved me. Imbedded in my mind
was always wild drugs and sexual encounters. | have gone through rehab both involuntary and
voluntary and therapy sessions with psychiatrists/psychologists where I was finally able to talk
about the sexual abuse I suffered as a child at the hands of my Boy Scout Leader and it has been
somewhat healing. But I can’t help but wonder how different my life would have been had |
never joined the Boy Scouts. How much better would my life have been had my childhood not
been taken from me?

 
 

Case 20-10343-LSS Doc 2867-1 Filed 05/03/21 Page 2 of 2

Please understand that this legal action can show the world that it is about the sexual abuse of
minor children and the organizations that allow it to happen so that someday maybe enough folks
will stand up for the protection of children who cannot protect themselves. I pray every night for
God’s protection of the children and animals who are being abused and that God touch the hearts
of those who are doing the abuse that they might change from their wickedness. I hope that

would be in your nightly prayers as well.

Thank you for your fair and just consideration tn this matter.

 

 

 
